Quillian, Judge.
City Motors, Inc. filed its ejectment suit against Georgia Power Company claiming title to certain land located on the south side of the Epps Bridge Road in the City of Athens, Clarke County, and asking for punitive damages because of the acts of the Georgia Power Company in constructing certain poles, towers, and other appurtenant structures on the property after having been notified that it was not the property of the City of Athens or Georgia Power Company but belonged solely to City Motors, Inc.
The defendant, Georgia Power Company, filed its defensive pleadings claiming that the property on which it had located its power lines was the property of the City of Athens and on the right of way of the City of Athens and Clarke County and that the property did not belong to City Motors, Inc.
The case was divided into three parts, the first being tried *495as to whether or not the poles and equipment of Georgia Power Company were on the property of City Motors, Inc. The same resulted in a verdict that the poles, wires, and cross bars of Georgia Power Company were on or above the property of City Motors, Inc.
Submitted July 6, 1972
Decided September 6, 1972
Rehearing denied November 2, 1972.
Guy B. Scott, Jr., for appellant.
Erwin, Epting, Gibson & Chilivis, Eugene A. Epting, for appellee.
After this verdict had been made the judgment of the court Georgia Power Company then amended its answer and filed a cross action seeking to condemn a certain stretch of land on the south side of the Epps Bridge Road in Athens, belonging to City Motors, Inc. The condemnation cross action was then tried and a verdict of $6,000 was returned on hehalf of City Motors, Inc. against Georgia Power Company and the same was made the judgment of the court.
Georgia Power Company then moved for summary judgment on the issue of punitive damages contending that there was no genuine issue of fact as to punitive damages because of the actions of Georgia Power Company. The appellee’s motion for summary judgment as to punitive damages was granted and an appeal was filed. Held:
The granting of the summary judgment was not error because the evidence showed that the employees of the appellee had adequate reason to believe that they were locating the equipment within the right of way of the City of Athens. Ga. R. & Bkg. Co. v. Gardner, 115 Ga. 954 (42 SE 250).

Judgment affirmed.


Bell, C. J., Hall, P. J., Eberhardt, P. J., Deen and Clark, JJ., concur. Pannell, Evans and Stolz, JJ., dissent.